Citation Nr: 0919119	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-32 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a right ankle 
disability. 

3.  Entitlement to service connection for rhinitis.  

4.  Entitlement to service connection for a left inguinal 
hernia.  

5.  Entitlement to service connection for an epigastric 
hernia.  

6.  Entitlement to service connection for gastroesophageal 
reflux disease.  

7.  Entitlement to service connection for a left knee 
disability. 

8.  Entitlement to service connection for a right shoulder 
disability. 

9.  Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1975 to 
February 1979, November 1990 to July 1991, and January 2003 
to November 2004.  The Veteran also had 23 years, 4 months, 
and 3 days of inactive duty service.        

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Waco, Texas, which denied entitlement to service connection 
for hypertension, a right ankle disability, rhinitis, a left 
inguinal hernia, epigastric hernia, gastroesophageal reflux 
disease, left knee disability, a right shoulder disability, 
and a lumbar spine disability.  The Veteran filed a timely 
appeal for these issues.  

The September 2006 rating decision also denied entitlement to 
service connection for an eye disability, a right knee 
disability, bilateral hearing loss, tinea vesicular, 
bilateral tinea pedis, a fracture of the upper tibia, 
episcleritis, and a fracture of the left second metacarpal.  
The Veteran was notified of this decision in September 2006.  
A timely notice of disagreement for these issues was filed in 
September 2006.  In an August 2007 rating decision, the 
claims for service connection for a right knee disability, 
hearing loss, a fracture of the left second metacarpal, and 
an eye disability were granted.  A statement of the case for 
the remaining issues was issued in August 2007.  However, the 
Veteran only filed a substantive appeal for the issues listed 
on the title page.  Thus, the issues of entitlement to 
service connection for tinea vesicular, bilateral tinea 
pedis, a fracture of the upper tibia, and episcleritis have 
not been certified for appeal.  These issues are not before 
the Board for appellate consideration.  See 38 C.F.R. § 
20.200.  

The issues of entitlement to service connection for 
gastroesophageal reflux disease, left knee disability, a 
right shoulder disability, and a lumbar spine disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hypertension first manifested many years after the 
Veteran's first and second periods of service and there is no 
probative evidence of record which establishes that the 
hypertension is related to disease or injury in service or 
was diagnosed within one year of service separation.   

2.  Hypertension existed prior to the Veteran's third period 
of active duty and there is no competent evidence that the 
hypertension increased in severity during service.  

3.  There is no current diagnosis of a right ankle 
disability. 

4.  Rhinitis first manifested in service.  

5.  There is no current diagnosis of a left inguinal hernia 
or epigastric hernia, and there is no probative evidence of 
record which establishes that any residual due to a hernia 
repair is related to active service or any injury sustained 
during inactive duty training.   



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2008). 

2.  A right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008). 

3.  Rhinitis was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  A left inguinal hernia was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

5.  An epigastric hernia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008). 

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if cardiovascular disease became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) competent evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) competent evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting 
disorder is noted upon entry into service, and the claimant 
brings a claim for service connection on the basis of 
aggravation under section 1153, the burden falls on the 
claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004). 

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service..."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 
3.1(d).  Active military service includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury in the line of 
duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during 
such training.  38 C.F.R. § 3.6.  

38 U.S.C.A. § 101(24) makes a clear distinction between those 
who have served on active duty (qualifies as a "veteran") 
and those who have served on active duty for training or on 
inactive duty for training.  Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).  

If the claimant served on inactive duty for training, the 
evidentiary burden is on the claimant to show that he became 
disabled from an injury incurred in the line of duty during 
inactive duty for training or in the case of a pre-existing 
injury, that the injury was aggravated during inactive duty 
for training, or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  See 38 U.S.C.A. §§ 101(2), (24), 1110; 
38 C.F.R. §§ 3.6(a),(d), 3.303.  See also Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. 
App. 474, 478 (1991).  Presumptive periods do not apply to 
active duty for training or inactive duty training.  Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Analysis

Entitlement to service connection for hypertension. 

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is whether there is 
evidence of a current disability.  There is competent 
evidence of a current diagnosis of hypertension.  Private 
medical records by Dr. M. show that the Veteran had increased 
blood pressure in April 1999. A January 2000 record from Dr. 
M. shows a diagnosis of diastolic hypertension.  The June 
2007 VA examination report indicates that the Veteran had 
hypertension and was currently taking medication for the 
hypertension.  

There is no evidence of symptoms, treatment, or diagnosis of 
hypertension in the Veteran's first and second periods of 
service.  The October 1978 separation examination report for 
the Veteran's first period of service shows that the 
Veteran's blood pressure reading was 118/76.  Hypertension 
was not noted upon examination.  The June 1991 examination 
report from the Veteran's second period of service shows that 
hypertension was not noted or diagnosed. 

Review of the record shows that hypertension was detected in 
1999, after the first and second periods of service and 
before the Veteran's third period of service.  There is no 
medical evidence of a diagnosis of hypertension within the 
first post-service year after the first and second periods of 
service.  The earliest post-service evidence of hypertension 
is in 1999, which is over eight years after service 
separation from the second period of service.  Given the 
absence of the documentation of hypertension within a year 
from service separation, entitlement to service connection 
for such disability may not be granted on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

There is no competent evidence which establishes that the 
hypertension is medically related to the Veteran's first or 
second periods of service.  The Board cannot ignore the fact 
that there were no objective findings of hypertension in the 
first two periods of service, and that a diagnosis of 
hypertension was not made until 1999.  A February 2000 
private medical record shows that the Veteran was started on 
medication for the hypertension.  The Board finds that the 
preponderance of the evidence establishes that the current 
hypertension first manifested many years after the second 
period of service and is not related to any disease or injury 
in service.

Regarding the Veteran's third period of service, review of 
the record shows that the Veteran was not afforded an 
enlistment examination prior to entrance into active duty in 
January 2003.  The presumption of soundness attaches only 
where there has been an induction examination in which the 
later-complained of disability was not detected.  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994); Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991).  In the present case, the 
presumption of soundness does not attach because there was no 
enlistment examination.   

The Board finds that the preponderance of the evidence 
establishes that the pre-existing hypertension did not 
increase in severity during the third period of service.  A 
pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent 
medical evidence is needed to support a finding that the 
preexisting disorder increased in severity in service.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1994).  

After review of the record, the Board concludes that the 
Veteran has not met the burden of establishing aggravation of 
the preexisting disorder.  See Wagner, supra.  There is no 
evidence of an increase in disability in service.  The 
evidence of record shows that the Veteran continued to take 
medication for his hypertension.  There is no competent 
evidence that the hypertension increased in severity during 
his third period of service.  The service treatment records 
show that hypertension was noted in the medical records when 
noting the Veteran's prior medical history and the records 
note that he was taking medication.  The service treatment 
records do not show any increase in severity of the 
hypertension.  

The record shows that the Veteran had 23 years, 4 months, and 
3 days of inactive service.  The Board notes that the exact 
dates of the periods of the Veteran's inactive duty training, 
if any, have not been verified.  An individual who has served 
only on inactive duty for training must establish a service-
connected disability to achieve "veteran" status and to be 
entitled to compensation.  In order to qualify as a 
"veteran" based upon inactive duty for training, the 
claimant must establish that he was disabled from an injury 
incurred or aggravated in the line of duty in inactive duty 
for training or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  See 38 U.S.C.A. §§ 101(2), (24), 1110; 
38 C.F.R. §§ 3.6(a),(d), 3.303.  See also Paulson, 
7 Vet. App. at 470.  In the present case, service connection 
for hypertension based upon inactive duty for training is not 
possible since hypertension is a disease.  Thus, the law and 
regulations pertinent to service connection and inactive duty 
for training need not be considered.  

In summary, the probative evidence of record establishes that 
the hypertension first manifested many years after the 
Veteran's second period of service and there is no competent 
evidence which relates the hypertension to the first or 
second periods of service.  There is no competent evidence 
that the hypertension was aggravated during the third period 
of service.  A preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  Accordingly, the 
claim is denied. 

Entitlement to service connection for a right ankle 
disability. 

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is whether there is 
evidence of a current disability.  The Board finds that the 
preponderance of the evidence establishes that there is no 
current diagnosis of a right ankle disability.  The Veteran 
has not submitted any medical evidence of a right ankle 
disability or any competent evidence of current symptoms.  
The June 2007 VA examination report does not report a 
diagnosis of a right ankle disability.  The private medical 
records by Dr. M. do not show a diagnosis of a right ankle 
disability.  

A right ankle disability is not shown by the evidence of 
record.  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without 
competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer, 
supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004) (holding that service connection requires a showing of 
current disability); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).      

The record shows that the Veteran had 23 years, 4 months, and 
3 days of inactive service.  The Board notes that the exact 
dates of the periods of the Veteran's inactive duty training, 
if any, have not been verified.  In order to qualify as a 
"veteran" based upon inactive duty for training, the 
claimant must establish that he was disabled from an injury 
incurred or aggravated in the line of duty in inactive duty 
for training or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  See 38 U.S.C.A. §§ 101(2), (24), 1110; 
38 C.F.R. §§ 3.6(a),(d), 3.303.  See also Paulson, 
7 Vet. App. at 470.  In the present case, there are no 
allegations that the Veteran was disabled from a right ankle 
disability due to an injury during inactive duty for 
training.  As discussed above, there is no competent evidence 
of a current right ankle disability.  Thus, the law and 
regulations for service connection for an injury incurred 
during inactive duty for training need not be considered.  

The preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 

Entitlement to service connection for rhinitis.  

Service connection is warranted for rhinitis on a direct 
basis.  The competent evidence of record shows that the 
rhinitis first manifested during the Veteran's first period 
of service, the Veteran continued to have rhinitis after 
service, and he currently has a diagnosis of rhinitis.   

There is evidence of seasonal allergic rhinitis during the 
Veteran's first period of service from February 1975 to 
February 1979.  The November 1974 enlistment examination 
shows that rhinitis was not noted upon examination.  Upon 
separation examination in October 1978, the examiner noted 
that the Veteran had seasonal hay fever.  The records shows 
that the Veteran had sinus symptoms during his second period 
of service from November 1990 to July 1991.  Service 
treatment records show that in December 1990, the Veteran had 
complaints of sinus headaches.  In February 1991, he had 
complaints of sinusitis.  A December 2001 reserves 
examination report indicates that the Veteran had seasonal 
sinuses.  Service treatment records show that during the 
Veteran's third period of service from January 2003 to 
November 2004, the Veteran was taking Zyrtec for allergies 
and over the counter sinus medications.  An August 2003 
service treatment record indicates that the Veteran had nasal 
congestion, nasal obstruction, and chronic rhinitis.  A July 
2004 examination report indicates that the Veteran reported 
having sinusitis.  There is competent evidence that the 
Veteran currently has rhinitis.  The June 2007 VA examination 
report shows a diagnosis of seasonal allergic rhinitis.  

Therefore, as the credible evidence of record demonstrates 
that the Veteran had symptoms of seasonal rhinitis in 
service, continuous symptomatology since service, and a 
current diagnosis of seasonal rhinitis, the Board finds that 
the credible and probative evidence in this case supports the 
Veteran's claim, and a grant of service connection for 
rhinitis is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Accordingly, service connection for rhinitis is 
granted. 

Entitlement to service connection for a left inguinal hernia 
and epigastric hernia.  

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is whether there is 
evidence of a current disability.  The Board finds that the 
preponderance of the evidence establishes that there is no 
current diagnosis of a left inguinal hernia or an epigastric 
hernia.  The Veteran has not submitted any medical evidence 
of a left inguinal hernia or an epigastric hernia.  The 
record shows that on examination in April 1996 epigastric 
hernia, moderate, asymptomatic and not considered 
disqualifying was noted.  The record also shows that the 
Veteran underwent hernia surgery in November 1998, which is 
after the Veteran's first and second periods of service and 
before the Veteran's third period of service.  See the 
private medical records by Dr. M. dated in December 1999 and 
an April 2003 service treatment record which notes the hernia 
surgery in November 1998.  

The June 2007 VA examination report does not report a 
diagnosis of a left inguinal hernia or an epigastric hernia.  
The examination report notes that the Veteran had undergone 
hernia repair and the Veteran's abdomen was examined.  
Examination did not detect a hernia.  The private medical 
records by Dr. M. do not show a diagnosis of a left inguinal 
hernia or an epigastric hernia.  

A current hernia disability is not shown by the evidence of 
record.  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer, supra.  Without competent evidence of a diagnosed 
disability, service connection for the disorder cannot be 
awarded.  See Brammer; supra; Shedden, supra.  A grant of 
service connection requires that there be a showing of 
disability at the time of the claim, as opposed to some time 
in the distant past.  Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998)

The record shows that the Veteran had 23 years, 4 months, and 
3 days of inactive service.  The Board notes that the exact 
dates of the periods of the Veteran's inactive duty training, 
if any, have not been verified.  In order for service 
connection to be awarded based upon inactive duty for 
training, the claimant must establish that he was disabled 
from an injury incurred or aggravated in the line of duty in 
inactive duty for training or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  See 38 U.S.C.A. 
§§ 101(2), (24), 1110; 38 C.F.R. §§ 3.6(a),(d), 3.303.  See 
also Paulson, 7 Vet. App. at 470.  In the present case, there 
are no allegations that the Veteran was disabled from a 
hernia due to an injury during inactive duty for training.  
As discussed above, there is no competent evidence of a 
current hernia.  Thus, the law and regulations for service 
connection for an injury incurred during inactive duty for 
training need not be considered.  

Additionally, to the extent that the Veteran has a residual 
scar related to the hernia repair, the competent and credible 
evidence demonstrates that it is in no way service-related.  
The record establishes that the Veteran's surgery occurred in 
1998 between his period of active duty and that it was not 
due to any injury sustained during inactive duty for 
training.

The preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Regarding the claim for service connection for rhinitis, in 
view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the Veteran in 
substantiating his claim.  

Regarding the claims for service connection for hypertension, 
a right ankle disability, left inguinal hernia, and 
epigastric hernia, the RO provided VCAA notice letters to the 
Veteran in February 2006 and March 2006, prior to the initial 
adjudication of the claims.  The letters notified the Veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claims to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006.  The 
record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Therefore, the Board finds the duty to notify 
provisions of the VCAA have been fulfilled.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  Service treatment records 
for each period of service were obtained.  Private medical 
records from Dr. M. were obtained and associated with the 
claims folder.  There is no identified relevant evidence that 
has not been accounted for.  A VA examination was performed 
in 2007 in order to obtain medical evidence as to the nature 
and etiology of the claimed hernias.   

The Board observes that the Veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim for service connection for hypertension and a right 
ankle disability.  However, such examination and medical 
opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

The evidence of record in this case is such that the duty to 
obtain a medical examination is not triggered in this case.  
Here, the competent evidence of record does not suggest 
either that the Veteran has a current right ankle disability 
or symptoms, or that the current hypertension might be 
associated to active service or was aggravated by service.  
Thus, there is no requirement to obtain a VA medical 
examination in this case.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

Entitlement to service connection for hypertension is not 
warranted, and the appeal is denied. 

Entitlement to service connection for a right ankle 
disability is not warranted, and the appeal is denied. 

Entitlement to service connection for rhinitis is warranted, 
and the appeal is granted.   

Entitlement to service connection for a left inguinal hernia 
is not warranted, and the appeal is denied. 

Entitlement to service connection for an epigastric hernia is 
not warranted, and the appeal is denied. 


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in initial service 
connection claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  

Review of the record shows that the Veteran had 23 years, 4 
months, and 3 days of inactive service.  Service connection 
is warranted for disability resulting from an injury that was 
incurred in or aggravated while performing inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 1110, 
1131.  The RO/AMC should contact the Veteran and ask the 
Veteran to clarify whether any of the claimed disabilities to 
include left knee, right shoulder, and low back, are due to 
an injury incurred during inactive duty for training, and if 
so, ask the Veteran to specify the dates of such inactive 
duty for training.  The RO/AMC should verify any dates of 
inactive duty for training identified by the Veteran.  

Regarding the claim for service connection for a left knee 
disability, the Board finds that additional medical 
examination is necessary.  The record shows that the Veteran 
underwent VA examination in June 2007, but the left knee was 
not examined or x-rayed.  There is evidence of left knee 
symptoms and complaints in service.  Service treatment 
records dated in June 2003 and October 2003 indicate that the 
Veteran reported having bilateral knee pain.  An April 2004 
service treatment record indicates that the Veteran had left 
knee plica, probable osteoarthritis.  A July 2004 examination 
report shows a diagnosis of degenerative joint disease of 
both knees; the Veteran reported having pain in both knees.  
The Board finds that an additional medical examination is 
necessary in order to determine whether the Veteran currently 
has a left knee disability that was incurred in service or is 
medically related to service.  38 U.S.C.A. § 5103A(d).   

Regarding the claim for service connection for a right 
shoulder disability, the Board finds that additional medical 
examination is necessary.  The record shows that the Veteran 
underwent VA examination in June 2007, but the right shoulder 
was not examined or x-rayed.  There is evidence of right 
shoulder symptoms and complaints in service.  The October 
1978 separation examination report (for the Veteran's first 
period of service) indicates that the Veteran reported having 
a trick or painful shoulder.  A reserves treatment record 
indicates that in April 1983, the Veteran reported having a 
painful or trick shoulder.  A service treatment record dated 
in June 1991, from the Veteran's second period of service, 
shows that the Veteran again reported having a painful or 
trick shoulder.  A September 2002 reserves treatment record 
indicates that the Veteran reported having right shoulder 
pain.  An October 2003 service treatment record from the 
Veteran's third period of service shows that the Veteran 
reported having shoulder pain.  A July 2004 examination 
report indicates that the Veteran reported having a painful 
shoulder.  The Board finds that additional medical 
examination is necessary in order to determine whether the 
Veteran currently has a right shoulder disability that was 
incurred in service or is medically related to active 
service.  38 U.S.C.A. § 5103A(d).   

Regarding the claim for service connection for a lumbar spine 
disability, the Board finds that additional medical 
examination is necessary in order to clarify whether the 
Veteran currently has a lumbar spine disability.  The record 
shows that the Veteran underwent VA examination in June 2007 
and the diagnosis was status post lumbosacral strain not 
found.  However, the VA examination report indicates that the 
Veteran currently had complaints of pain in the low back and 
limited range of motion.  The examination report indicates 
that the Veteran currently took Celebrex.  The Board finds 
that additional medical examination is necessary in order to 
determine whether the Veteran currently has a lumbar spine 
disability that was incurred in service or is medically 
related to active service.  38 U.S.C.A. § 5103A(d).  Service 
treatment records show that upon separation examination in 
October 1978 (for the first period of service), the examining 
physician noted that the Veteran had chronic low back pain.  
Service treatment records for the third period of service 
show that in October 2003, the Veteran reported having low 
back pain.  In January 2004, lumbar strain was assessed.  

Regarding the claim for service connection for 
gastroesophageal reflux disease, the Board finds that 
additional medical examination is necessary.  The record 
shows that the Veteran currently has a diagnosis of 
gastroesophageal reflux disease.  See the June 2007 VA 
examination report.  Additional medical examination is 
necessary to determine the etiology and date of onset of the 
gastroesophageal reflux disease.  Review of the record shows 
that the Veteran had complaints of frequent indigestion and 
epigastric gas during his first period of service in October 
1978.  Gastroesophageal reflux disease was diagnosed after 
the Veteran's first and second periods of service and before 
his third period of service.  Service treatment records for 
the third period of service show that the Veteran continued 
to be treated for gastroesophageal reflux disease.  The Board 
finds that additional medical examination is necessary in 
order to determine whether the gastroesophageal reflux 
disease was incurred in or is related to the Veteran's first 
period of service from February 1975 to February 1979 or was 
aggravated during his third period of service (from January 
2003 to November 2004) beyond the natural progression of the 
disease.  38 U.S.C.A. § 5103A(d).   

Lastly, the Veteran should be asked to provide the names, 
addresses, and approximate dates of treatment of all VA and 
non-VA health care providers who have provided treatment for 
his left knee, right shoulder, lumbar spine, and 
gastroesophageal reflux disease since November 2004.  Provide 
any necessary authorizations to the Veteran.  If the Veteran 
adequately identifies any such health-care providers and 
provides the necessary authorizations, request legible copies 
of all pertinent clinical records that have not been 
previously obtained.  VA will make reasonable efforts to 
obtain relevant records from private medical care providers, 
if the records are adequately indentified and if the claimant 
authorizes the release of such records.  38 U.S.C.A. 
§ 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  If the Veteran identifies the dates 
of any periods of inactive duty for 
training, make an attempt to verify such 
dates of inactive duty for training.  
Contact the National Personnel Records 
Center in an attempt to verify this 
service.

2.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all VA and non-VA health 
care providers who have provided 
treatment for the left knee, right 
shoulder, lumbar spine, and 
gastroesophageal reflux disease since 
November 2004.  If the Veteran adequately 
identifies any healthcare providers and 
provides any necessary authorizations, 
request legible copies of all pertinent 
clinical records that have not been 
previously obtained.  All records 
obtained should be associated with the 
claims file.

3.  Schedule the Veteran for an 
orthopedic examination to determine the 
nature and etiology of any left knee, 
right shoulder and lumbar spine 
disabilities.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

Regarding the left knee, the examiner 
should report all current diagnoses.  X-
ray examination of the left knee should 
be performed.  If a left knee disability 
is found, the examiner should render a 
medical opinion that addresses whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
left knee disability is related to any 
disease or injury in service.  Attention 
is invited to the service treatment 
records which show a diagnosis of left 
knee plica and probable osteoarthritis in 
2004 and complaints of left knee pain in 
2003.  The examiner should provide a 
rationale for all conclusions.

Regarding the right shoulder, the 
examiner should report all current 
diagnoses.  X-ray examination of the 
right shoulder should be performed.  If a 
right shoulder disability is found, the 
examiner should render a medical opinion 
that addresses whether it is at least as 
likely as not (50 percent probability or 
more) that any current right shoulder 
disability is related to any disease or 
injury in service.  Attention is invited 
to the service treatment records which 
show complaints of a painful shoulder in 
October 1978, June 1991, and October 
2003.  The examiner should provide a 
rationale for all conclusions.

Regarding the lumbar spine, the examiner 
should report all current diagnoses.  If 
possible, any symptoms found upon 
examination including pain or limitation 
of motion of the lumbar spine should be 
attributed to a known clinical diagnosis.  
X-ray examination of the lumbar spine 
should be performed.  If a lumbar spine 
disability is found, the examiner should 
render a medical opinion that addresses 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current lumbar spine is related to any 
disease or injury in service, including 
the complaints of low back pain during 
the first period of service (from 
February 1975 to February 1979) and/or 
third period of service (January 2003 to 
November 2004).  Attention is invited to 
the service treatment records which show 
complaints of low back pain in October 
1978, October 2003, and January 2004.  

4.  Schedule the Veteran for an 
examination to determine the etiology and 
date of onset of the gastroesophageal 
reflux disease.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that the 
gastroesophageal reflux disease was 
incurred in or is related to the 
Veteran's first period of service (from 
February 1975 to February 1979).  
Attention is invited to the service 
treatment records dated in October 1978 
which indicate that the Veteran had 
complaints of frequent indigestion and 
epigastric gas.    

The examiner should render an opinion as 
to whether the gastroesophageal reflux 
disease increased in severity during the 
Veteran's third period of service (from 
January 2003 to November 2004) beyond the 
natural progression of the disease.  The 
examiner should provide a rationale for 
all conclusions.

5.  Then, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, furnish a supplemental statement 
of the case to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


